Case 1:18-cv-07091-GHW Document 17 Filed 10/26/18 Page 1 of 2
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 10/26/2018




                                    MEMORANDUM ENDORSED
            Case 1:18-cv-07091-GHW Document 17 Filed 10/26/18 Page 2 of 2




Application granted. The deadline for Defendant 569 Hudson LLC to answer or otherwise respond to the
complaint is extended to November 21, 2018.

Plaintiff is directed to serve a copy of this order on Defendant J.P.G. LLC and to retain proof of service.


     SO ORDERED.
     Dated: October 26, 2018                        _____________________________________
     New York, New York                                    GREGORY H. WOODS
                                                          United States District Judge
